                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                  NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8       DENISE DROESCH, et al.,                          Case No. 20-cv-06751-JSC
                                                        Plaintiffs,
                                   9
                                                                                            ORDER RE: WELLS FARGO’S
                                                 v.                                         MOTION FOR RECONSIDERATION
                                  10

                                  11       WELLS FARGO BANK, N.A.,                          Re: Dkt. No. 47
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiffs Denise Droesch and Shakara Thompson, on behalf of themselves and all others

                                  15   similarly situated, filed this Fair Labor Standards Act (FLSA) collective action against their

                                  16   former employer Wells Fargo Bank N.A.1 Wells Fargo moved to compel arbitration of Plaintiff

                                  17   Droesch and certain Opt-in Plaintiffs’ claims, which the Court granted. (Dkt. No. 40.) The Court

                                  18   also granted Plaintiff Thompson’s motion for conditional certification under Section 216(b) of the

                                  19   FLSA. (Dkt. No. 42.) Wells Fargo thereafter requested leave to file a motion for reconsideration

                                  20   of the portion of the Court’s conditional certification order which required notice of the FLSA

                                  21   action to individuals who signed arbitration agreements. (Dkt. No. 45.) The Court granted Wells

                                  22   Fargo’s motion for leave to file a motion for reconsideration. (Dkt. No. 46.) The motion is now

                                  23   fully briefed. (Dkt. Nos. 47, 48.) After carefully considering the parties’ briefs and the relevant

                                  24   legal authority, the Court concludes that oral argument is unnecessary, see Civ. L.R. 7-1(b), and

                                  25   GRANTS the motion for reconsideration in part. Wells Fargo will be given the opportunity to

                                  26   show by a preponderance of the evidence that employees signed valid and enforceable arbitration

                                  27
                                       1
                                  28    All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. No. 18.)
                                   1   agreements.

                                   2                                               DISCUSSION

                                   3           A motion for reconsideration is an “extraordinary remedy, to be used sparingly in the

                                   4   interests of finality and conservation of judicial resources.” Kona Enters. v. Estate of Bishop, 229

                                   5   F.3d 877, 890 (9th Cir. 2000). Thus, “a motion for reconsideration should not be granted, absent

                                   6   highly unusual circumstances, unless the district court is presented with newly discovered

                                   7   evidence, committed clear error, or if there is an intervening change in the controlling law.” 389

                                   8   Orange St. Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999). Under Civil Local Rule 7-9(b),

                                   9   a party seeking reconsideration of an interlocutory order must show one of the following: (1) “a

                                  10   material difference in fact or law exists from that which was presented to the Court before entry of

                                  11   the interlocutory order for which reconsideration is sought”; (2) “[t]he emergence of new material

                                  12   facts or a change of law occurring after the time of such order; or (3) [a] manifest failure by the
Northern District of California
 United States District Court




                                  13   Court to consider material facts or dispositive legal arguments which were presented to the Court

                                  14   before such interlocutory order.” N.D. Cal. Civ. L.R. 7-9(b).2 In addition, a district court retains

                                  15   jurisdiction to “reconsider its prior rulings so long as it retains jurisdiction over the case.” United

                                  16   States v. Smith, 389 F.3d 944, 948 (9th Cir. 2004) (citing City of Los Angeles v. Santa Monica

                                  17   Baykeeper, 254 F.3d 882, 888 (9th Cir. 2001)).

                                  18           Wells Fargo moves for reconsideration of the portion of the Court’s FLSA conditional

                                  19   certification order which deferred ruling on whether employees who had signed arbitration

                                  20   agreements with Wells Fargo should be excluded from the conditional certification order. (Dkt.

                                  21   No. 42 at 8.) In doing so, the Court concluded that the question of enforceability of arbitration

                                  22   agreements is better reserved for step two FLSA certification and noted that this was consistent

                                  23   with the approach of other courts in this District. (Id. at 8 (citing Herrera v. EOS IT Mgmt. Sols.,

                                  24   Inc., No. 20-CV-01093-LHK, 2020 WL 7342709, at *9 (N.D. Cal. Dec. 14, 2020) (collecting

                                  25   cases))).

                                  26

                                  27
                                       2
                                         Plaintiffs’ argument that Local Rule 7-9 does not apply because it deals with interlocutory orders
                                       is misplaced. Plaintiffs are conflating an interlocutory order—any order before final judgment—
                                  28   with an interlocutory appeal—an appeal of an interlocutory order. Local Rule 7-9 governs
                                       motions for reconsideration of interlocutory orders entered before final judgment.
                                                                                          2
                                   1           Wells Fargo argues that the Court erred in doing so because here—unlike in Herrera and

                                   2   the other cases—the Court has already ruled on the enforceability of the at-issue arbitration

                                   3   agreement. Wells Fargo insists that its records show that of the 34,000 current and former

                                   4   employees who fall within the scope of the Court’s Conditional Certification Order, 27,000 have

                                   5   signed binding arbitration agreements. Wells Fargo offers a declaration from Alesha Lusk-Herron

                                   6   who attests that since December 11, 2015, Wells Fargo has required employees to sign arbitration

                                   7   agreements as a condition of employment and that the arbitration agreements have remained

                                   8   substantially the same.3 (Dkt. No. 47-2 at ¶¶ 3-5.) Under these circumstances, Wells Fargo

                                   9   argues that sending notice to these 27,000 individuals would result in (1) confusion and frustration

                                  10   among those who receive the notice, (2) administrative burdens on the Court to add thousands of

                                  11   individuals who claims must then be stayed; and (3) “manifest injustice” to Wells Fargo by

                                  12   stirring up litigation. (Dkt. No. 47 at 8.)
Northern District of California
 United States District Court




                                  13           Plaintiffs counter that this evidence is not new and that Wells Fargo could have presented

                                  14   it with its opposition to the certification motion. Plaintiffs also suggest that the Court lacks the

                                  15   ability to reconsider its prior ruling. (Dkt. No. 48 at 13.) As to the latter point, not so. The Court

                                  16   retains inherent authority to modify the FLSA conditional certification order and reconsider its

                                  17   prior rulings. Campbell v. City of Los Angeles, 903 F.3d 1090, 1110 (9th Cir. 2018) (“[T]he

                                  18   proper means of managing a collective action ... is largely a question of ‘case management,’ and

                                  19   thus a subject of substantial judicial discretion.”) (internal citations omitted); see also City of Los

                                  20   Angeles v. Santa Monica Baykeeper, 254 F.3d 882, 888 (9th Cir. 2001) (holding that the “district

                                  21   court[ ha]s power to reconsider its own interlocutory order provided that the district court has not

                                  22   been divested of jurisdiction over the order”).

                                  23           The Court thus turns to the merits of Wells Fargo’s arguments. While the Ninth Circuit

                                  24

                                  25   3
                                         The Court will not consider Plaintiffs’ separately filed objections to the Declaration of Ms. Luck-
                                  26   Herron or the Declaration of Becky Sanchez as these separate filings violate Civil Local Rule 7-
                                       3(c), which requires that “[a]ny evidentiary and procedural objections to the motion . . . be
                                  27   contained within the [opposition] brief or memorandum.” N.D. Cal. Civ. L.R. 7-3(a). “Courts in
                                       this district regularly strike separately-filed evidentiary objections and responses for violating
                                  28   Local Rule 7-3.” Go Daddy Operating Co., LLC v. Ghaznavi, No. 17-CV-06545-PJH, 2018 WL
                                       1091257, at *14 (N.D. Cal. Feb. 28, 2018) (collecting cases re: same).
                                                                                            3
                                   1   has not had the opportunity to consider whether FLSA notice should be provided to individuals

                                   2   who signed arbitration agreements, the Seventh and the Fifth Circuits have considered this issue

                                   3   and both have concluded that it is not appropriate to send notice to employees with valid

                                   4   arbitration agreements. See Bigger v. Facebook, Inc., 947 F.3d 1043, 1050 (7th Cir. 2020) (“we

                                   5   conclude that a court may not authorize notice to individuals whom the court has been shown

                                   6   entered mutual arbitration agreements waiving their right to join the action.”); In re JPMorgan

                                   7   Chase & Co., 916 F.3d 494, 501 (5th Cir. 2019) (“we hold that district courts may not send notice

                                   8   to an employee with a valid arbitration agreement unless the record shows that nothing in the

                                   9   agreement would prohibit that employee from participating in the collective action”). In both

                                  10   Bigger and JPMorgan, the courts held that the employer must be provided the opportunity to show

                                  11   that the employees entered into a valid arbitration agreement. Bigger, 947 F.3d at 1050 (“if a

                                  12   plaintiff contests [the arbitration agreement], then—before authorizing notice to the alleged
Northern District of California
 United States District Court




                                  13   ‘arbitration employees’—the court must permit the parties to submit additional evidence on the

                                  14   agreements’ existence and validity. The employer seeking to exclude employees from receiving

                                  15   notice has the burden to show, by a preponderance of the evidence, the existence of a valid

                                  16   arbitration agreement for each employee it seeks to exclude from receiving notice.”); JP Morgan,

                                  17   916 F.3d at 503 (“The court should permit submission of additional evidence, carefully limited to

                                  18   the disputed facts, at the conditional-certification stage. Where a preponderance of the evidence

                                  19   shows that the employee has entered into a valid arbitration agreement, it is error for a district

                                  20   court to order notice to be sent to that employee as part of any sort of certification.”).

                                  21          A similar pragmatic approach is warranted here. First, in opposing Wells Fargo’s motion

                                  22   to compel arbitration, Plaintiffs’ arguments—which the Court rejected—related entirely to the

                                  23   alleged procedural and substantive unconscionability of the arbitration agreement; that is,

                                  24   Plaintiffs did not argue that there was something beyond the agreement itself or unique to

                                  25   Plaintiffs which precluded enforcement of the agreements. (Dkt. No. 30.) Nor do Plaintiffs

                                  26   suggest in their motion for reconsideration opposition that there might be individual issues which

                                  27   preclude enforcement of the nearly identical arbitration agreements allegedly signed by these

                                  28   27,000 individuals.
                                                                                          4
                                   1          Second, that Wells Fargo moved to compel arbitration early—rather than after the FLSA

                                   2   class had been conditionally certified—weighs in favor of reconsideration of the scope of notice.

                                   3   Wells Fargo moved to compel arbitration the day before Plaintiffs moved for conditional

                                   4   certification and the Court set both motions for hearing the same day. (Dkt. Nos. 28, 29, 33.) The

                                   5   Court ultimately vacated the hearing and granted both motions on the same day. (Dkt Nos. 40,

                                   6   41.) The Court thus will not fault Wells Fargo—as Plaintiffs suggest it should—for not raising in

                                   7   its opposition to the motion for conditional certification the issues that it now raises. At the time

                                   8   Wells Fargo filed its opposition, the Court had not ruled on the motion to compel arbitration. That

                                   9   the Court was simultaneously considering the arbitration question and the conditional certification

                                  10   question distinguishes this case from the cases upon which Plaintiff relies—and those the Court

                                  11   cited in its Conditional Certification Order. See, e.g., Herrera v. EOS IT Mgmt. Sols., Inc., No.

                                  12   20-CV-01093-LHK, 2020 WL 7342709, at *10 (N.D. Cal. Dec. 14, 2020) (reserving question of
Northern District of California
 United States District Court




                                  13   whether notice to individuals with arbitration agreements was appropriate where defendants had

                                  14   not moved to compel arbitration); Conde v. Open Door Mktg., LLC, 223 F. Supp. 3d 949, 969

                                  15   (N.D. Cal. 2017) (same).

                                  16          Third, given that the Court has now ruled on the enforceability of the arbitration

                                  17   agreement, it would make little sense to provide notice to 27,000 individuals whose claims appear

                                  18   barred from being prosecuted here. Bigger, 947 F.3d at 1050 (“In the specific situation where the

                                  19   court has been shown certain individuals may not join the action, it may be inefficient to send

                                  20   notice to those people—because the notice may serve only to prompt futile attempts at joinder or

                                  21   the assertion of claims outside the collective proceeding.”).

                                  22          Accordingly, the Court will allow Wells Fargo the opportunity to present evidence in

                                  23   support of its argument that 27,000 of the employees in the collective action signed valid and

                                  24   enforceable arbitration agreements. In accordance with Wells Fargo’s offer to allow Plaintiffs to

                                  25   propound discovery (Dkt. No. 47 at 15), and in the interests of fairness, Plaintiffs shall be

                                  26   permitted obtain limited discovery—including documents and a Rule 30(b)(6) deposition—

                                  27   regarding this issue. The parties shall meet and confer to develop a discovery plan. The parties

                                  28   shall also meet and confer regarding whether notice should be sent to the remainder of the class in
                                                                                          5
                                   1   the interim or whether a tolling agreement can be reached so that the appropriate class members

                                   2   are not prejudiced by any delay in notice. The parties shall file a joint statement regarding their

                                   3   meet and confer efforts and their proposed joint or competing plan(s) for discovery and notice by

                                   4   July 22, 2021. The Court sets a video Status Conference for July 29, 2021 at 1:30 p.m.

                                   5          IT IS SO ORDERED.

                                   6   Dated: July 6, 2021

                                   7

                                   8
                                                                                                     JACQUELINE SCOTT CORLEY
                                   9                                                                 United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         6
